     Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BRENDA LEAVITT,
                                                   Civil Action File No.
               Plaintiff,

                   v.

VICTORIAN FINANCE, LLC,
                                               JURY TRIAL DEMANDED
              Defendant.

                                COMPLAINT

     Plaintiff Brenda Leavitt (“Ms. Leavitt”) states her complaint against the

above-named Defendant as follows.

                              INTRODUCTION

1.   This is a complaint for (1) retaliation in violation of Title VII of the Civil

     Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”); (2) disability

     discrimination in violation of Title I of the Americans with Disabilities Act,

     42 U.S.C. § 12111, et seq., as amended (the “ADA”); (3) retaliation in

     violation of the ADA; (4) failure to pay minimum wage and overtime in

     violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the

     “FLSA”); and (5) breach of contract under Georgia law.
     Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 2 of 13




                         JURISDICTION AND VENUE

2.   This Court has jurisdiction over Ms. Leavitt’s claims pursuant to 28 U.S.C.

     §§ 1331 and 1367.

3.   Venue is proper in this Court because the acts or omissions described herein

     occurred within the Atlanta Division of the Northern District of Georgia.

                                       PARTIES

4.   Ms. Leavitt is a resident and citizen of the State of Georgia. She submits to

     the jurisdiction of this Court.

5.   Ms. Leavitt is and at all times relevant hereto was an individual with a

     disability as that term is defined under 42 U.S.C. § 12102(1).

6.   Defendant Victorian Finance, LLC (“Victorian Finance”) is a Pennsylvania

     limited liability company registered to conduct business within the State of

     Georgia. Victorian Finance is a mortgage lender with branch offices in

     numerous states, including the branch office at which Ms. Leavitt worked in

     Atlanta, Georgia.

7.   At all times relevant to this lawsuit, Victorian Finance has been an employer

     engaged in an industry affecting commerce within the meaning of Section

     101(5) of the ADA, 42 U.S.C. § 12111, and Section 101(7) of the ADA, 42

     U.S.C. § 12111 (7), which incorporate by reference Sections 701 (g) and (h)


                                         -2-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 3 of 13




      of Title VII, 42 U.S.C. § 2000e (g) and (h).

8.    At all times relevant to this lawsuit, Victorian Finance was an “employer” as

      such term is defined under the FLSA.

9.    At all times relevant to this lawsuit, Victorian Finance was an enterprise

      engaged in commerce or the production of goods for commerce within the

      meaning of the FLSA.

10.   During each of the three years preceding the filing of this complaint, Victorian

      Finance employed more than 2 employees who were engaged in interstate

      commerce.

                     ADMINISTRATIVE PROCEDURES

11.   Ms. Leavitt has exhausted her administrative remedies with respect to the

      claims asserted herein.

12.   Ms. Leavitt filed a charge of discrimination with the United States Equal

      Employment Opportunity Commission (“EEOC”) on June 18, 2020.

13.   The EEOC issued a “Notice of Right to Sue” on October 27, 2020 entitling an

      action to be commenced within 90 days of receipt of such notice.

                          FACTUAL ALLEGATIONS

      Factual Allegations Regarding Plaintiff’s ADA and Title VII Claims

14.   Ms. Leavitt began employment with Victorian Finance as a loan officer on


                                        -3-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 4 of 13




      September 10, 2018. She worked from Victorian Finance’s branch office

      located in Atlanta, Georgia.

15.   Ms. Leavitt was diagnosed with bipolar disorder prior to her employment with

      Victorian Finance.     Bipolar disorder substantially limits several of Ms.

      Leavitt’s major life activities, including her ability to think, sleep, and speak,

      among numerous other mental and physical activities.

16.   During her employment with Victorian Finance, Ms. Leavitt was sexually

      harassed by her manager, Sy Kingsada (“Kingsada”). Kingsada’s harassment

      of Ms. Leavitt included making inappropriate sexual statements and

      comments.

17.   Kingsada’s harassment of Ms. Leavitt significantly exacerbated the symptoms

      and effects of her bipolar disorder.

18.   In July 2019, Ms. Leavitt experienced two medical emergencies, including

      atypical pneumonia and transient cerebral ischemic attack, also known as a

      “mini stroke.”

19.   Because of these medical conditions, and because of the worsened symptoms

      of bipolar disorder caused by Kingsada’s sexual harassment, Ms. Leavitt

      began medical leave on or about July 11, 2019.

20.   While on medical leave, on August 25, 2019, Ms. Leavitt broke her right tibia


                                         -4-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 5 of 13




      and severely sprained her left ankle. Ms. Leavitt was unable to walk due to

      these injuries.

21.   Following her August 25th leg injury, Ms. Leavitt remained on medical leave

      due to her inability to walk and her ongoing symptoms related to bipolar

      disorder.

22.   During her medical leave, on October 30, 2019, Ms. Leavitt sent a detailed

      letter to Victorian Finance’s human resources department describing the

      sexual harassment she experienced from Kingsada.

23.   On November 15, 2019, Ms. Leavitt provided Victorian Finance a letter from

      her physician stating that while Ms. Leavitt was currently unable to work, she

      had recently regained her ability to walk and was receiving physical therapy.

      The letter further stated that Ms. Leavitt’s next medical appointment was

      scheduled for January 23, 2020, and that her return-to-work status would be

      updated at that time.

24.   Victorian Finance terminated Ms. Leavitt on January 16, 2020, just six days

      before her January 23rd appointment.

             Factual Allegations Regarding Plaintiff’s FLSA Claim

25.   Victorian Finance employed Ms. Leavitt within the meaning of the FLSA.

26.   Victorian Finance hired Ms. Leavitt.


                                       -5-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 6 of 13




27.   Victorian Finance maintained Ms. Leavitt’s employment records.

28.   Victorian Finance set Ms. Leavitt’s schedule.

29.   Victorian Finance paid Ms. Leavitt’s wages.

30.   As a loan officer with Victorian Finance, Ms. Leavitt was paid either $11.00

      per hour, or if she successfully closed a loan, she received 1% of the value of

      the loan in lieu of her hourly pay.

31.   During her employment with Victorian Finance, Ms. Leavitt regularly worked

      more than 40 hours per week. Ms. Leavitt also regularly performed work for

      Victorian Finance while she was not “clocked in.” For example, Ms. Leavitt

      regularly performed the duties and responsibilities of her loan officer position

      before and after normal working hours.

32.   Because much of Ms. Leavitt’s work was performed off-the-clock, she

      received no compensation, including minimum wage and overtime, for these

      working hours.

33.   As a result of Ms. Leavitt working off-the-clock, Victorian Finance failed to

      pay Ms. Leavitt 1.5 times her regular hourly rate for her working hours over

      40 per week.

      Factual Allegations Regarding Plaintiff’s Breach of Contract Claim

34.   Victorian Finance employed Ms. Leavitt to perform work as a loan officer.


                                        -6-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 7 of 13




35.   Victorian Finance had a contract with Ms. Leavitt to pay her at an agreed-

      upon rate for all hours worked on behalf of Victorian Finance.

36.   Ms. Leavitt did in fact perform work on behalf of Victorian Finance.

37.   As described above, Ms. Leavitt performed work for Victorian Finance while

      off-the-clock. Therefore, despite Victorian Finance’s contractual obligations,

      it failed to pay Ms. Leavitt the agreed-upon hourly rate for all hours she

      performed work on behalf of Victorian Finance.

                                  COUNT ONE

          Disability Discrimination in Violation of Title I of the ADA

38.   Ms. Leavitt incorporates the above paragraphs as if fully set forth herein.

39.   Title I of the ADA prohibits employers from terminating an employee due to

      the employee’s disability or perceived disability. Title I of the ADA also

      requires that employers reasonably accommodate an employee’s disability.

40.   Ms. Leavitt was a qualified individual with a disability under the ADA, as she

      was able to perform the essential functions of her position with or without

      accommodation.

41.   Defendant violated the ADA by failing to engage in the interactive process to

      determine whether accommodations were available that would allow Ms.

      Leavitt to perform the essential functions of the loan officer position.


                                        -7-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 8 of 13




      Defendant terminated Ms. Leavitt’s employment instead of engaging in the

      interactive process required under the ADA.

42.   Defendant also violated the ADA by failing to reasonably accommodate Ms.

      Leavitt’s disability by permitting additional medical leave as a reasonable

      accommodation, or by offering other accommodations that would have

      allowed Ms. Leavitt to return to her position. Instead of accommodating Ms.

      Leavitt’s disability, Defendant terminated her employment.

43.   Finally, Defendant violated the ADA by terminating Ms. Leavitt’s

      employment because of her disability. Specifically, Defendant terminated Ms.

      Leavitt allegedly because she could not perform the essential functions of the

      loan officer position, when Ms. Leavitt was unable to do so because of her

      disability and Defendant’s failure to reasonably accommodate her disability.

44.   Ms. Leavitt is entitled to recover all damages caused by Defendant’s above-

      described ADA violations, including lost wages, compensatory damages,

      attorneys’ fees, and litigation costs.

                                   COUNT TWO

                Retaliation in Violation of the ADA and Title VII

45.   Ms. Leavitt incorporates the above paragraphs as if fully set forth herein.

46.   The ADA and Title VII prohibit covered employers from retaliating against


                                         -8-
       Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 9 of 13




       employees who engage in conduct protected by these statutes. For example,

       under the ADA, an employer is prohibited from retaliating against an

       employee who requests or receives a reasonable accommodation under the

       ADA. Similarly, Title VII prohibits employers from retaliating against an

       employee who complains of sexual harassment in the workplace.

47.    Defendant violated the ADA by terminating Ms. Leavitt in retaliation for her

       need for and use of medical leave as a reasonable accommodation under the

       ADA.

48.    Further, Defendant violated Title VII by terminating Ms. Leavitt in retaliation

       for her complaints of sexual harassment by Kingsada.

49.    Ms. Leavitt is entitled to recover all damages caused by Defendant’s above-

       described ADA and Title VII violations, including lost wages, compensatory

       damages, attorneys’ fees, and litigation costs.

                                  COUNT THREE

      Failure to Pay Minimum Wage and Overtime in Violation of the FLSA

50.    Ms. Leavitt incorporates the above paragraphs as if fully set forth herein.

51.    The FLSA requires covered employers, such as Defendant, to pay employees

       at least minimum wage for all working hours.

52.    The FLSA requires covered employers, such as Defendant, to pay all non-


                                         -9-
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 10 of 13




       exempt employees 1.5 times their regular hourly rate for all working hours

       over 40 per week.

53.    Ms. Leavitt was not subject to any exemption from overtime pay under the

       FLSA and applicable regulations.

54.    As set forth above, because Ms. Leavitt regularly performed off-the-clock

       work for Defendant, and because she regularly worked more than 40 hours

       per week, Defendant failed to pay Ms. Leavitt minimum wage as required by

       the FLSA. Defendant also failed to pay Ms. Leavitt 1.5 times her regular

       hourly rate for all working hours over 40 per week as required by the FLSA.

55.    Defendant knew or should have known that Ms. Leavitt regularly worked off-

       the-clock and more than 40 hours per week. Therefore, Defendant willfully

       violated the FLSA in failing to pay Ms. Leavitt proper minimum wage and

       overtime.

56.    Ms. Leavitt is entitled to recover all damages under the FLSA, including

       unpaid wages and overtime, liquidated damages, and attorneys’ fees and costs.

                                  COUNT FOUR

                     Breach of Contract Under Georgia Law

57.    Ms. Leavitt incorporates the above paragraphs as if fully set forth herein.

58.    Defendant had a contractual obligation to pay Ms. Leavitt at a specified rate


                                        - 10 -
      Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 11 of 13




       for all hours worked.

59.    Defendant failed to pay Ms. Leavitt the agreed-upon wage for all hours

       worked.

60.    Each time Defendant failed to pay Ms. Leavitt the agreed-upon wage for hours

       worked, Defendant breached its contractual agreement with Ms. Leavitt.

61.    As a result of Defendant’s breach of contract, Defendant is liable to Ms.

       Leavitt for the amount of unpaid straight-time wages she earned that remain

       unpaid at the contractually-specified rate.

       Based on the above, Ms. Leavitt demands a jury trial on all triable issues and

asks the Court for the following relief:

       (1)   Issue a declaratory judgment that Defendant’s acts, policies, practices,

             and procedures complained of herein violated Ms. Leavitt’s rights

             under the ADA, Title VII, the FLSA, and Georgia law;

       (2)   Grant Ms. Leavitt a permanent injunction enjoining Defendant and its

             officers, agents, successors, employees, attorneys, and those acting in

             concert with them, from engaging in any employment practice or policy

             that discriminates against Ms. Leavitt and others similarly-situated;

       (3)   Grant to Ms. Leavitt judgment in her favor and against Defendant under

             all counts of this Complaint;


                                           - 11 -
Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 12 of 13




 (4)   Order Defendant to make Ms. Leavitt whole by providing for her out-

       of-pocket losses as well as back pay in an amount equal to the sum of

       any wages, salary, employment benefits, or other compensation denied

       or lost because of Defendant’s unlawful and discriminatory acts,

       together with interest thereon, all in an amount to be proven at trial;

 (5)   Order Defendant to compensate Ms. Leavitt for mental and emotional

       damages suffered because of Defendant’s unlawful and discriminatory

       acts;

 (6)   Order Defendant to make Ms. Leavitt whole by paying her all damages

       due under the FLSA and Georgia law, including all unpaid wages,

       overtime, and liquidated damages under the FLSA;

 (7)   Order that Ms. Leavitt be reinstated or, in the alternative, be awarded

       front pay;

 (8)   Grant to Ms. Leavitt her reasonable attorneys’ fee and any and all other

       costs associated with this action; and

 (9)   Grant such additional monetary and equitable relief as the Court deems

       appropriate.




                                  - 12 -
    Case 1:21-cv-00395-ELR-CCB Document 1 Filed 01/25/21 Page 13 of 13




     Respectfully submitted on January 25, 2021.

Regan Keebaugh
Georgia Bar No. 535500
Radford & Keebaugh, LLC
315 W. Ponce de Leon Ave., Suite 1080
Decatur, Georgia 30030
T: (678) 271-0300
F: (678) 271-0311
regan@decaturlegal.com




                                    - 13 -
